Citation Nr: 0023135	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated at 10 percent.  

2.  Entitlement to an increased rating for right knee 
disability, post operative status, currently evaluated at 10 
percent. 

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated at 20 percent.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
manifested by chest pain and breathing problems, to include 
the issue of whether the January 1993 rating decision is 
final.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to November 
1990.

By rating decision in January 1993, service connection was 
granted for a right knee condition, status post arthroscopic 
surgery with residual laxity, and for chronic low back strain 
with painful motion.  Service connection for chest disability 
(breathing disability) was denied.  By rating decision in 
August 1995, service connection for hypertension was granted.  
In November 1996, the veteran filed a claim for an increased 
rating for hypertension, knee disability, back strain, and 
chest.  This appeal arises from the May 1997 rating decision 
from the Columbia, South Carolina Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
hypertension at 10 percent, continued the evaluation of 
service connected right knee disability, post operative 
status at 10 percent, increased the evaluation of service 
connected lumbosacral strain to 20 percent, and determined 
that new and material evidence adequate to reopen the claim 
for service connection for chest condition or breathing 
problems had not been submitted.  A Notice of Disagreement 
was filed in June 1997 and a Statement of the Case was issued 
in June 1997.  A substantive appeal was filed in July 1997 
with no hearing requested. 

This case was remanded in June 1998 for further development.  
The case was thereafter returned to the Board.

The issues of entitlement to an increased rating for 
hypertension, entitlement to an increased rating for right 
knee disability, and entitlement to an increased rating for 
lumbosacral strain are the subjects of the Remand decision 
below.


FINDINGS OF FACT

1.  By a rating action dated in January 1993, the RO denied 
service connection for chest disability (breathing 
disability).  

2.  Notice of the January 1993 rating action denying service 
connection for chest disability (breathing disability) was 
inadequate.


CONCLUSION OF LAW

The January 1993 decision of the regional office that denied 
service connection for a chest disability (breathing 
disability) is not final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

In a January 1993 rating decision, service connection for 
right knee condition, status post arthroscopic surgery with 
residual laxity and for chronic low back strain with painful 
motion was granted and service connection for defective 
hearing and chest condition (breathing condition) was denied.  
A notice letter regarding this decision was sent in February 
1993.  The record in this case does not show that the veteran 
received notice of the denial of service connection for chest 
disability (breathing disability) following the January 1993 
rating decision.  The February 1993 notice letter sent to the 
veteran regarding that decision did not address the denial of 
service connection for chest disability (breathing 
disability).  In Best v. Brown, 10 Vet. App. 322 (1997), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") found that because a notice 
letter for a rating decision that denied service connection 
for personality disorder, adjustment reaction, and anxiety 
disorder, did not inform veteran of the denial of service 
connection for an anxiety disorder, the rating action was not 
final as to that issue.  See also Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (holding "a claim based on the 
diagnosis of a new mental disorder . . . states a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement").  Therefore, as 
the February 1993 notice letter did not inform the veteran of 
the January 1993 denial of service connection for a chest 
disability (breathing disability), the January 1993 rating 
decision was not a final decision as to the issue of service 
connection for chest disability (breathing disability).


ORDER

As the veteran's claim of entitlement to service connection 
for a disability manifested by chest pain and breathing 
problems is not final, the appeal is granted to this extent 
only, subject to the following remand directions of the 
Board.



REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

As to the veteran's service connected hypertension, the 
veteran has claimed that he has a kidney disorder related to 
his hypertension.  In the June 1998 Remand, it was noted that 
service connection for a kidney disorder as a manifestation 
of the service connected hypertension is inextricably 
intertwined with the issue of an increased rating for 
hypertension.  The veteran was sent a letter in July 1998 
requesting evidence or argument as to the issue of service 
connection for a kidney disorder as a manifestation of the 
service connected hypertension.  There has been no response 
from the veteran.  Notwithstanding this, an April 1997 record 
from Eisenhower Medical Center at Fort Gordon, Georgia, shows 
that the impressions were hypertension and chronic renal 
insufficiency.  In order to rate adequately the veteran's 
hypertension, an analysis as to whether the veteran has a 
kidney disorder that is a manifestation of his hypertension 
should be done. 

As to the service connected right knee, in the June 1998 
Remand, the Board requested that an examination that 
addressed the requirements of DeLuca v. Brown, 8 Vet. App. 
202 (1995) be provided as to the service connected right knee 
disability.  In this regard, the undersigned notes that the 
last VA examination in January 1999 and February 1999 
addendum did not fully address the requirements of DeLuca.  
In that case, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  The examiner indicated that the veteran 
would have flare ups after periods of activity, however the 
amount of diminished range of motion was not indicated.  
Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements.  

As to the service connected lumbosacral strain, at the 
January 1999 VA examination and additionally in the February 
1999 addendum, the examiner indicated that an EMG and nerve 
conduction study should be provided to determine whether 
there is a disc disability of the low back.  There is no 
indication that any such testing was provided.  The duty to 
assist a veteran as provided for in 38 U.S.C.A. § 5107(a) has 
been interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  Thus, orthopedic and 
neurological examinations should be provided and all 
indicated testing should be performed.  The orthopedic 
examination should take into account the DeLuca requirements 
as noted above.  

Moreover, the x-rays of the veteran's right knee shows 
degenerative joint disease.  Therefore, the RO must consider 
the principles of rating enunciated in VAOPGCPREC 23-97 (July 
1, 1997) (under certain circumstances, separate ratings may 
be assigned for separate manifestations of a knee disability) 
and VAOPGCPREC 9-98 (August 14, 1998), if any instability of 
a knee is objectively demonstrated.

Further, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the Court held that an 
appellant might be entitled to separate ratings for residuals 
of an injury, to include painful scars, if the assignment of 
the additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  It was noted on the January 1999 VA 
examination that the veteran had a scar of the right knee 
consistent with a medial meniscectomy in the past.  The RO 
should determine if separate ratings are assignable for the 
scar(s) of the right knee as related to the manifestations of 
the service connected right knee disability.

The veteran has received treatment from Fort Gordon Army 
Hospital, Fort Jackson Army Hospital, and at the Columbia, 
South Carolina VA Medical Center.  VA has a duty to assist 
the veteran in the development of facts pertaining to this 
claim.  38 U.S.C.A. § 5107(a).  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  All current treatment records for 
hypertension, a kidney disability, a right knee disability, 
and lumbosacral strain, including those from the 
abovementioned providers, should be obtained. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

At the January 1999 VA examination, it was indicated that the 
veteran may have employment difficulty due to his right knee 
condition.  The RO has not adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (The Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (BVA may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Finally, as the April 1996 rating action denying the 
veteran's claim for service connection for disability 
manifested by chest pain and breathing problems is not final, 
the issue of entitlement to service connection for disability 
manifested by chest pain and breathing problems should be 
considered on a de novo basis.  The case must be remanded to 
the RO for a de novo review of the entire record as to do 
less would result in prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for hypertension, a right knee 
disability, and lumbosacral strain since 
1995 and a kidney disorder since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from 
Fort Gordon, Fort Jackson, and the 
Columbia, South Carolina VAMC.

2. The veteran should be scheduled for a 
VA kidney examination to determine 
whether he currently suffers from a 
kidney disorder.  The claims file should 
be made available and reviewed by the 
examiner in connection with the 
examination.  The examiner should be 
asked to determine whether it is at least 
as likely as not that the veteran has a 
kidney disorder that is a manifestation 
of his service connected hypertension.  
If so, the reasons and bases for the 
opinion should be given.  If additional 
specialist examinations are needed to 
answer the question posed, such 
examinations should be ordered.  

If it is determined that the veteran has 
a kidney disorder that is a manifestation 
of his service connected hypertension, 
the examiner should indicate whether 
there is albumin constant or recurring 
with hyaline and granular casts or red 
blood cells, or transient or slight 
edema; or constant albuminuria with some 
edema, or definite decrease in kidney 
function; or persistent edema and 
albuminuria with BUN 40 to 80mg%, or 
creatinine 4 to 8mg%, or generalized poor 
health characterized by lethargy, 
weakness, anorexia, weight loss or 
limitation of exertion; or requiring 
regular dialysis or precluding more than 
sedentary activity from one of the 
following:  persistent edema and 
albuminuria, or BUN more than 80mg%, or 
creatinine more than 8mg%, or markedly 
decreased function of kidney or other 
organ systems, especially cardiovascular.  
It is imperative that each criteria be 
addressed.  If any criteria cannot be 
addressed, the physician should explain 
the reason.

Additionally, the veteran should be 
afforded a cardiovascular examination to 
determine the current severity of his 
service connected hypertension.  The 
claims file should be made available and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should be furnished with a copy of this 
remand.  All indicated special tests and 
studies should be accomplished.  All 
disability must be viewed in relation to 
its history; and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  The examiner must 
review the new and old rating criteria 
for cardiovascular disorders.  The 
findings must address the presence or 
absence of the specific criteria set 
forth in the old and revised rating 
schedule. 

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of the 
service connected right knee disability 
and lumbosacral strain.  Additionally, 
the veteran should be afforded a 
neurological examination regarding the 
lumbosacral strain.  The claims folder 
must be made available to the examiners 
for review prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The Orthopedic examiner should be asked 
to describe the right knee and indicate 
whether there are any findings of 
subluxation, instability, locking, 
swelling, or loss of range of motion.  
Any instability should be described as 
mild, moderate or severe.  The examiner 
should indicate whether there is any 
ankylosis of the knee; and, if so, the 
position in degrees should be given.  If 
there is limitation of motion, the ranges 
of motion should be given in degrees, 
together with the normal ranges of 
motion.  For VA purposes, normal flexion 
is to 140 degrees and normal extension is 
to 0 degrees.  The examiner should be 
asked to determine whether the knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis (which should 
be described in degrees) due to any 
weakened movement, excess fatigability, 
or incoordination for the knee.  Finally, 
the examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the knee is used 
repeatedly over a period of time.  This 
determination should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis (express in 
degrees) due to pain on use or during 
flare-ups for the knee.  If it is not 
feasible to make such a determination, it 
should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  

Additionally, the examiner should 
describe any scars related to the service 
connected right knee disability and note 
whether any scars are painful and tender 
on objective demonstration, poorly 
nourished with repeated ulceration, or 
productive of limited function.  

As to lumbosacral strain, the orthopedic 
examiner should indicate as follows:  
(The answers should be numbered to 
correspond to the questions posed.)

I.  The range of motion of the 
veteran's low back and the normal 
range of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
lumbosacral strain due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected lumbosacral strain.  
If so, all such manifestations should be 
described in detail.  The discussion must 
include notation as to whether the 
veteran has persistent symptoms 
compatible with sciatic neuropathy; 
characteristic pain; demonstrable muscle 
spasm; or absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disc.  If attacks of 
intervertebral disc syndrome are present, 
the examiner should note whether the 
attacks are recurrent, whether there is 
intermittent relief or whether there is 
little intermittent relief.  All factors 
upon which any medical opinion is based 
must be set forth for the record.

If an examiner is unable to make any 
determination, or if an indicated test is 
not provided, the rationale should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be fully set forth for the record.

4.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).  This may 
include evidence of the need for frequent 
periods of hospitalization or evidence 
from an employer showing time lost from 
work due to the disability of the right 
knee.

5.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service connected right 
knee disability pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action. 

6.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  In particular, the 
RO should consider whether the veteran 
has a kidney condition which is a 
manifestation of service connected 
hypertension.  If the decision is 
unfavorable to the veteran, he should be 
notified and given the opportunity to 
appeal any decision.  Consideration 
should be given to 38 C.F.R. §§ 4.40 and 
4.45 and the provisions of DeLuca, and 
VAOPGCPREC 23-97.  As to an increased 
rating for hypertension, if it is 
determined that the veteran has a kidney 
disorder as a manifestation of the 
service connected hypertension, the RO 
should determine whether it is more 
advantageous to the veteran to rate under 
the codes regarding genitourinary system 
or the codes regarding hypertension.  If 
the veteran is to be rated under the 
codes regarding hypertension, if it is 
more advantageous or if it is determined 
that a kidney disorder is not a 
manifestation of the service connected 
hypertension, there must be a discussion 
as to whether it is more advantageous to 
rate the veteran under the old 
cardiovascular regulations prior to 
January 12, 1998 or under the old or the 
new regulations from that date.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should additionally 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

7.  The RO should inform the veteran that 
it will consider the issue of entitlement 
to service connection for disability 
manifested by chest pain and breathing 
problems.  The veteran should be advised 
of the elements of a well-grounded claim 
and permitted the opportunity to present 
evidence in support of his claim. 

8.  If a well-grounded claim is 
submitted, the RO should undertake any 
needed development.

9.  Upon completion of the above, a new 
rating action should then be prepared, 
and the RO should enter its determination 
concerning service connection for 
disability manifested by chest pain and 
breathing problems.  If any decision 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
and given an opportunity to respond to it 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



